DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on November 23, 2021. Claims 1 and 9 have been amended. Claims 2-8 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2012/0312403 A1).
With regard to claim 1, Zhou discloses a shower apparatus (100), comprising: a water flow body having a first water flow conduit (140) and a second water flow conduit (passage between 114 and 140 in Fig. 4); and a water output device (200) having a water outlet (130) mounted thereon, and a switch device (300) having a third water flow conduit (inner annular passage in Fig. 4) communicating with the first water flow conduit (140) and the water outlet (200) and a fourth water flow conduit (outer annular passage in Fig. 4) communicating with the second water flow conduit; wherein the switch device (300) is configured to switch between at least two water output effects (Figs. 4 and 6), and the water flow body includes a control device (332) for controlling water input through the first water flow conduit (140) and the second water flow conduit (passage between 114 and 140), the switch device (300) includes a second body (350) having a second thrusting member (through hole of 350) and a second water bifurcation body (113/114/115), and a fourth spring (340) mounted between the second thrusting member  (through hole of 350) and the second water bifurcation body (113/114/115); the second thrusting member (through hole of 350) is operatively connected to a pushing rod (310) having one end provided with a tilted surface (spherical surface of 310) collaborating with the second thrusting member (through hole of 350) and the other end provided with a first teeth assembly (the end of 310 exhibits like a tooth that holding/retaining the valve 320).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752